Citation Nr: 0126175	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  96-46 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed degenerative 
arthritis of the lumbar spine with low back pain.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from December 1983 to 
April 1985.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1996 decision of the RO.   

In June 1998, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim and 
remanded the case for additional development of the record.  

In April 1999 and again in July 2000, the Board was required 
to remand the case to the RO for completion of previously 
requested development in accordance with Stegall v. West, 11 
Vet.App. 268 (1998).  



FINDINGS OF FACT

1.  The veteran was initially noted to have low back pain 
syndrome with minimal degenerative arthritic changes in 
connection with a March 1992 VA examination following a low 
back injury sustained in May 1991.  

2.  No competent evidence has been submitted to show that the 
veteran has current low back disability related to an injury 
that was suffered in service.  

3.  Neither the currently demonstrated mechanical low back 
pain nor the lumbar spine spondylosis with mild disc space 
narrowing is shown to have been caused or aggravated by a 
service-connected disability.  



CONCLUSION OF LAW

The veteran's degenerative arthritis of the lumbar spine with 
low back pain is not due to disease or injury that was 
incurred in or aggravated by service; nor may arthritis be 
presumed to have been incurred in service; nor is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001)  

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Id; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

In a May 2001 letter, the RO advised the veteran of the new 
law and explained the enhanced obligations of the VA in 
assisting the veteran with her claim, under the requirements 
of VCAA.  The RO offered the veteran an opportunity to submit 
additional information or request assistance from the VA in 
further development of her claim.  She failed to respond.  

In November 2000 and March 2001, the RO had requested that 
the veteran provide information about a specified 
rheumatologist in an effort to obtain private medical 
records.  The veteran failed to respond to the requests.  

The United States Court of Appeals for Veterans Claims 
(Court), has clearly stated that the duty to assist is "not 
a one-way street," and the RO can only proceed so far 
without help from the veteran herself.  Warmhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  Thus, the Board finds that the 
mandate of the VCAA and applicable regulations has been met 
in this case.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R.
§ 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A careful review of the record shows that the veteran injured 
her knees in service and that she is currently service-
connected for traumatic arthritis of the right ankle and both 
knees.   She asserts that she has developed degenerative 
arthritis of the spine as a result of a fall in service or, 
in the alternative, as a result of the already service-
connected problems.   

The service medical records in this regard are shown to be 
devoid of any notation of complaints or clinical findings 
referable to a low back injury or disability.  It is shown 
that the veteran was injured in a fall from a pole in April 
1984 and received treatment for a left knee contusion.  There 
was no mention of a back injury or symptoms.  The veteran was 
medically separated from service for chondromalacia and 
chronic strain of the left knee.  The Physical Evaluation 
Board report of October 1984 made no mention of any back 
injury or complaint.  

Indeed, the initial reference to low back pain is in a May 
1991 VA outpatient clinical note.  It was noted for clinical 
purposes that the veteran had strained her back trying to 
catch a child falling from a sofa.  The record reflected that 
she had a full range of motion, and X-ray studies were 
negative.  The diagnosis was reported as being that of muscle 
spasm.  

A VA examination report of March 1992 noted a diagnosis of 
low back pain syndrome with minimal degenerative arthritic 
changes.  There was no record of an X-ray report.  A December 
1995 VA clinical note noted that the veteran had thrown her 
back out while picking up meat.  

A June 1996 private chiropractor's statement indicated that 
the veteran's low back pain "[might] be secondary to left 
knee pain which was injured on 4-30-96."  She was referred 
to her orthopedic physician.  The veteran requested that her 
orthopedic physician provide an opinion as to whether the 
back pain was related to the knee. This doctor refused, 
stating that he was not authorized and could not comment on 
that.  

During an April 1997 hearing at the RO, the veteran testified 
that she first had back problems in 1991 after lifting a load 
of laundry and later after trying to catch a falling child.  
She also reported that she had injured her left ankle at work 
in 1996.  The private medical records show a report of injury 
to her left knee in April 1996, when she lifted a 30 pound 
tub of meat.  She testified that she saw a chiropractor who 
told her that her back condition was secondary to her knee 
injury.  She testified that she was currently under 
occasional treatment for her back.   

The VA examination reports of October 1998 and July 1999 
showed that the veteran had suffered from mechanical back 
pain without radiculopathy.  An X-ray study of the 
lumbosacral spine in October 1998 showed mild degenerative 
changes throughout the lumbar spine with no change since June 
1998.  

The July 1999 VA examination report reflected the same 
diagnosis of mechanical low back pain with mild degenerative 
changes, based upon examination and X-ray report.  An 
addendum of July 1999 indicated that the findings were 
indicative of mechanical back pain and not a radicular type 
pain.  

An October 2000 VA examination report reflected essentially 
the same findings as previous VA reports.  The X-ray studies 
of the veteran's lumbar spine showed mild spondylosis with 
mild L4-5 disc space narrowing.  There was mild facet 
arthropathy of the lower lumbar spine without subluxation or 
fracture injury.  The veteran was noted to be followed by a 
private rheumatologist, but she stated that she had never had 
a private X-ray study.  The examiner reported a diagnosis of 
mechanical low back pain without radicular symptoms.  He 
stated that he was unable to "connect this to the previously 
noted meniscal injury."  

In reviewing the evidence of record, the Board concludes that 
there is no medical evidence to link the veteran's claimed 
low back disorder to an injury suffered while performing 
active military service.  In fact, the medical evidence shows 
that the veteran did not manifest complaints or findings 
referable to the low back until May 1991 when she related her 
symptoms to a postservice injury.  No competent evidence has 
been submitted to support her assertions that any current low 
back disability is due to disease or injury that was incurred 
in or aggravated by service.  

With regard to the chiropractor's statement, the Board notes 
that his report was equivocal in relating the veteran's back 
pain to a reported 1996 knee injury and not addressing the 
fact that the veteran had initially begun complaining of back 
problems in 1991, as described hereinabove.  

Further, the veteran's treating doctor in 1996 did not offer 
a medical opinion to support the finding of a nexus between 
the veteran's low back problems and his service-connected 
knee disability.  As such, the October 2000 VA examiner's 
opinion has affirmatively ruled out any such secondary 
relationship.  Accordingly, the Board finds that the medical 
evidence does not serve to establish that the veteran has 
current low back disability manifested mechanical back pain 
or low back arthritic changes that was either caused or 
aggravated by a service-connected disability.  

While the veteran reported having ongoing treatment by a 
private rheumatologist, the RO was unable to obtain these 
records because the veteran failed to respond to inquiries 
about the doctor's full name and location.  

With regard to the veteran's own statements, which purport to 
connect his low back symptoms to service-connected knee 
problems, the Board notes that where the determinative issue 
is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App.  134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
degenerative arthritis of the lumbar spine with low back 
pain.  

It follows that, as the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not for consideration.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990). 



ORDER

Service connection for degenerative arthritis of the lumbar 
spine with low back pain is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

